 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     BRANDON CHE LEE,                  ) NO. CV 19-6117-DMG (KS)
11                                     )
                     Plaintiff,
12                                     )
             v.                        )
13                                     ) ORDER AND JUDGMENT OF DISMISSAL
14   FCI-TI WARDEN, et al,             )
                                       )
15                   Defendants.       )
16   _________________________________ )

17
18          On July 16, 2019, Plaintiff, a federal prisoner proceeding pro se, filed a “criminal
19   complaint” (hereinafter, the “Complaint”). [Doc. # 1.] The Complaint does not identify the
20   relief Plaintiff seeks or the laws or constitutional provisions that Plaintiff believes have been
21   violated. (See generally id.) Plaintiff states that he is suing the Warden at the Federal
22   Correctional Institute – Terminal Island (“FCI-TI”) and, inter alia, “Trust Fund, uninformed
23   person, Staff Wong, Kitchen Staff Williamson, and Administrator . . . and all the staff who
24   involved in this Complaint.” (Complaint at 1) (errors in original). The vast majority of the
25   allegations contained in the six-page Complaint concern fellow inmates either poisoning
26   Plaintiff’s food or “fumbl[ing] [their] penis[es]” in front of him as well as automated phone
27   messages that Plaintiff received when he tried to call relatives. (Id.)
28

                                                    1
 1          The Complaint does not identify the relief Plaintiff seeks from the Court or the laws or
 2   constitutional provisions he believes have been violated. It is also unclear from the Complaint
 3   whom Plaintiff is suing, the number of claims he is asserting, and the factual and legal basis
 4   for those claims. As such, the Complaint violates Rule 8 of the Federal Rules of Civil
 5   Procedure and is subject to dismissal for failure to state a claim upon which relief can be
 6   granted. See FED. R. CIV. P. 8; United States ex rel. Cafasso v. Gen. Dynamics C4 Sys., Inc.,
 7   637 F.3d 1047, 1059 (9th Cir. 2011) (complaint violates Rules 8 if a defendant would have
 8   difficulty understanding and responding to it); see also 28 U.S.C. § 1915A(b) (Congress
 9   requires district courts to dismiss civil rights complaints brought by prisoners if the court
10   determines that the complaint, or any portion thereof, fails to state a claim upon which relief
11   can be granted).
12
13          Also on July 16, 2019, the Court notified Plaintiff that he had failed to pay the filing
14   fee and had not filed a request to proceed in forma pauperis. [Doc. # 2.] On August 19, 2019,
15   after more than two weeks had passed and Plaintiff had not responded to the Court’s
16   notification, the Court ordered Plaintiff to show cause, no later than September 9, 2019, why
17   the action should not be dismissed for failure to pay the filing fee or obtain authorization to
18   proceed without prepayment of the fee. [Doc. # 4.]
19   \\
20   \\
21   \\
22   \\
23   \\
24   \\
25   \\
26   \\
27   \\
28   \\

                                                   2
 1              More than 90 days have now passed since the Court issued its July 16, 2019
 2       notification, and two months have passed since Plaintiff’s September 9, 2019 deadline for
 3       paying the filing fee or filing a request to proceed without prepayment of the fee. To date,
 4       Plaintiff has neither paid the filing fee nor requested to proceed in forma pauperis.1 In light
 5       of the foregoing, IT IS HEREBY ORDERED AND ADJUDGED that this action is
 6       DISMISSED.
 7
 8       DATED: November 8, 2019
 9                                                                      ________________________________
10                                                                               DOLLY M. GEE
                                                                        UNITED STATES DISTRICT JUDGE
11
12
13
         Presented by:
14
15
16       ___________________________________
                KAREN L. STEVENSON
17       UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
     1
              Plaintiff has now filed at least a half dozen complaints involving similar allegations in the past year. See Brandon
26   C. Lee v. Warden et al, 2:19-cv-07744-DMG-KS; Brandon Che Lee v. Warden, 2:19-cv-7746-DMG-KS; Brandon Che Lee
     v. Unknown, No. 2:18-cv-09828-DMG-KS (Mar. 5, 2019); Brandon Che Lee v. Warden et al, No. 2:19-cv-02811-DMG-
27   KS (Jun. 17, 2019); Brandon Che Lee v. Warden et al, No. 2:19-cv-04865-DMG-KS (Sept. 9, 2019); Brandon Lee v.
     Unknown, 2:19-cv-05503-DMG-KS (Aug. 20, 2019). In all of these prior cases, Plaintiff did not pay the filing fee or request
28   to proceed in forma pauperis. To date, four of these prior cases have been dismissed for failure to pay the filing fee or
     request to proceed IFP, and the Court has issued Orders to Show Cause re: Dismissal in the other two.

                                                                  3
